United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-2019
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                               Montay Maurice Knight

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                     for the District of North Dakota - Bismarck
                                     ____________

                               Submitted: May 15, 2019
                                Filed: October 1, 2019
                                      [Published]
                                    ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Montay M. Knight pled guilty to transportation for illegal sexual activity, in
violation of 18 U.S.C. § 2421(a) and (2), and conspiracy to distribute and possess
with intent to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(C), and 846. The district court1 sentenced him to 79 months’ imprisonment
on each count to run concurrently. As a condition of release, it required him to
comply with the Sex Offender Registration and Notification Act (“SORNA”). Knight
appeals the SORNA registration requirements. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      Knight asserts the district court erred by requiring him to comply with
SORNA’s sex-offender-registration requirements as part of his supervised release.
The government contends Knight waived his right to appeal this issue in the plea
agreement. This court reviews a waiver of appellate rights, “confirm[ing] that the
appeal falls within the scope of the waiver and that both the waiver and plea
agreement were entered into knowingly and voluntarily.” United States v. Andis, 333
F.3d 886, 889-90 (8th Cir. 2003) (en banc). “Even when these conditions are met,
however,” this court “will not enforce a waiver where to do so would result in a
miscarriage of justice.” Id. at 890.

      The plea agreement’s “Waiver of Appeal” says:

      Defendant and defendant’s attorney acknowledge they have fully
      reviewed and fully discussed the record in this case and all issues that
      may be raised on appeal. They have fully discussed defendant’s right of
      appeal and the consequences of waiver. Defendant has decided to waive
      any right of appeal, except as may be provided herein.

      By signing this Plea Agreement, defendant voluntarily waives
      defendant’s right to appeal the Court’s Judgment against defendant; and,
      absent a claim of ineffective assistance of counsel, defendant waives all
      rights to contest the Judgment in any post-conviction proceeding,
      including one pursuant to Title 28, United States Code, Section 2255.


      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.

                                        -2-
      Defendant reserves the right to appeal from a sentence that is
      greater than the binding plea agreement of 79 months incarceration.

                                        ....

      Defendant understands and agrees this case will be over once defendant
      has been sentenced by the Court. Defendant agrees that it will be a
      breach of this agreement if defendant appeals in violation of this
      agreement.

(emphasis in original). The plea agreement also informed Knight that he would be
required to register as a sex offender:

      Through execution of this Plea Agreement, defendant acknowledges that
      he has been advised, and understands, that pursuant to the Sex Offender
      Registration and Notification Act, a federal law, he must register as a
      sexual offender and keep registration current in each of the following
      jurisdictions: where he resides, where he is employed, and where he is
      a student. Defendant understands that the requirements for registration
      include providing his name, his residence address, and the names and
      addresses of any places where he is or will be an employee or student,
      among other information.

Knight’s appeal falls within the scope of the waiver.

       The waiver also was knowing and voluntary. A district court ensures an appeal
waiver is knowing and voluntary by “properly question[ing] a defendant about his or
her decision to enter that agreement and waive the right to appeal.” Andis, 333 F.3d
at 891. The district court questioned Knight at length about his decision to waive his
right to appeal:

      THE COURT: Is it fair for me to assume that you have made a
      conscious, voluntary decision to plead guilty and sign the Plea
      Agreement?

                                         -3-
THE DEFENDANT: Yes.

                                 ....

THE COURT: All right. Then if you could turn to paragraph 20 found
on page 9, it’s entitled “Defendant’s Waiver of Appeal” and those words
are bolded. And waiver of appeal means giving up your right of appeal.
This is an important paragraph, and it’s a paragraph that’s found in
almost every plea agreement signed by defendants anywhere in this
country in a federal criminal case.

The paragraph contains a lot of fancy lawyer language, but here’s what
it means. And if you turn to the top of page 10, the very top, see those
bolded words?

THE DEFENDANT: Yes, Your Honor.

THE COURT: What this paragraph says when you cut through all the
legalese is that before I sentence you, I need to determine what the
sentencing guideline range is. We assume that it’s 70 to 87 months.
And this paragraph says that if I sentence you to the 79 months of
incarceration, that you’ve agreed that you will not appeal or challenge
that in any way. You’ve agreed that you will not appeal or challenge
these convictions on your record, and you will not appeal the sentence
that I order you to serve of 79 months. Do you understand?

THE DEFENDANT: Yes, Your Honor.

THE COURT: This paragraph at the top of page 10 does say that if I
sentenced you to more than 79 months, you would have a right to appeal
that, but I’m going to accept the terms of the Plea Agreement that the
parties have negotiated in this case, and that means that I will be
sentencing you to 79 months. And you have agreed that you’re going
to accept that and you’re not going to be one of those people that turn
around and start filing appeals once you go to prison. Do you
understand?



                                  -4-
      THE DEFENDANT: Yes, Your Honor.

      THE COURT: Oftentimes defendants, after they’ve been sentenced in
      federal court, will go to prison, and then they become legal experts and
      they start rubbing shoulders with a lot of other legal experts, so then
      they start thinking they ought to file some motions to try to weasel out
      of their Plea Agreements because somebody inevitably will tell them
      they got a bad deal.

      So they start filing motions, and they try to withdraw their plea, and they
      try to make arguments that they didn’t understand what they were
      getting themselves into, and they weren’t properly represented by their
      attorney, and the judge never explained anything to them, and the
      arguments go on and on and on.

      But in the federal system, plea agreements are considered to be
      contracts, and you are going to be held to this Plea Agreement just like
      any other contract that you might sign in life. And those defendants that
      sign plea agreements like this and turn around and appeal, they rarely,
      if ever, are successful. Usually the appeals get dismissed in about one
      or two pages.

      I’ve been here 16 years. Never had a defendant that’s been successful
      that’s challenged one of my sentences when I’ve sentenced them in
      accordance with a Plea Agreement like this, so generally people that try
      to appeal, the Court of Appeals just says to the defendant, “Mr.
      Defendant, you signed a Plea Agreement. You promised that you would
      not appeal. We’re going to hold you to that. Case dismissed.” That’s
      essentially what the decision says, so it’s an important paragraph, but do
      you feel you understand what it means for you?

      THE DEFENDANT: Yes, Your Honor.

       The plea agreement waives the issue presented, and there is no miscarriage of
justice in enforcing it. See United States v. Blue Coat, 340 F.3d 539, 541-42 (8th Cir.



                                         -5-
2003) (dismissing appeal where sex-offender-registration condition was covered by
appeal waiver and the waiver was entered knowingly and voluntarily).

                                  *******
      The judgment is affirmed.
                     ______________________________




                                       -6-